COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 TEXAS COMMISSION ON                               §              No. 08-20-00239-CV
 ENVIRONMENTAL QUALITY AND
 THE CITY OF DRIPPING SPRINGS,                     §                 Appeal from the

                       Appellants,                 §               345th District Court

 v.                                                §             of Travis County, Texas

 SAVE OUR SPRINGS ALLIANCE, INC.,                  §           (TC# D-1-GN-19-003030)

                        Appellee.                  §

                                               §
                                             ORDER

       Pending before the Court is Appellee’s motion for leave to file supplemental brief and

motion for equal time in oral argument. The motion is DENIED only as to the motion for equal

time in oral argument. However, the Court has determined that each side will be given twenty-

five minutes for their opening presentations, to be split between the two appellants and Appellee

and amicus as they see fit, and Appellants will still be allotted ten minutes for rebuttal.

       Further, the Court has PASSED AND WILL CONSIDER with the case, only as to the

motion for leave to file the supplemental brief.

       IT IS SO ORDERED this 14th day of October, 2021.


                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.